Case 8-16-08149-las Doc 72 Filed 04/19/19 Entered 04/19/19 12:01:36

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In Re:

Gershon Barkany,

Debtor.

 

Marc A. Pergament, as Chapter 7 Trustee
the Estate of Gershon Barkany,

Plaintiff,
- against -
Joseph Rosenberg, Deborah Rosenberg,
Jonathan Zelinger, Gila Zelinger, Ethical

Products, Inc. and Petex International Limited,

Defendants.

 

Marc A. Pergament, Chapter 7 Trustee
of the Estate of Gershon Barkany,

Plaintiff,
~ against -

Alan Gerson, Bruce Montague & Partners,
Alfred Schonberger, Judith Schonberger,

PRESENTMENT DATE:
OBJECTIONS, IF ANY, DUE:
HEARING, IF OBJECTIONS FILED:

MAY 28, 2018 @ 10:00 A.M.
MAY 21, 2019 @ 10:00 A.M.

JUNE 4, 2019 @ 10:00 A.M

Chapter 7

Case No. 814-72941-845

Adv. Proc. No. 816-08149-845

Adv. Proc. No. 817-08171-845

Old World Investments, Sam Sprei, Jonathan Zelinger,

Joseph Rosenberg, Jason Rosenthal,

JPMorgan Chase Bank, National Association,
169 16th Street LLC, WLCF Metro Equity
Holdings LLC, L’Chayim Foundation, Inc., and
Law Offices of Allan Lebovits, P.C.,

Defendants.

 
Case 8-16-08149-las Doc 72 Filed 04/19/19 Entered 04/19/19 12:01:36

AMENDED NOTICE OF PRESENTMENT OF ORDER AUTHORIZING MARC A.
PERGAMENT, CHAPTER 7 TRUSTEE OF THE ESTATE OF GERSHON BARKANY,
JONATHAN ZELINGER, GILA ZELINIGER, ETHICAL PRODUCTS, INC. AND
PETEXT INTERNATIONAL LIMITED, TO ENTER INTO
STIPULATION OF SETTLEMENT

PLEASE TAKE NOTICE, that upon the application of Marc A. Pergament
(“Pergament”), Chapter 7 Trustee (“Trustee”) of the Estate of Gershon Barkany, by his attorneys,
Weinberg, Gross & Pergament LLP, dated March 15, 2018 (“Application”), which was filed as
dkt no. 50 under Adv. Pro. No. 816-08149-845 and dkt no. 91 under Adv. Pro. No. 817-08171-
845, the Trustee will seek an Order:

a) approving the settlement by and among the Trustee, Jonathan Zclinger, Gila

Zelinger, Ethical Products, Inc. and Petex International Limited; and

b) for such other and further relief as this Court deems just and proper,
and the Order will be presented to the Honorable Louis A. Scarcella, United States Bankruptcy
Judge, , Alfonse M. D’Amato U.S. Courthouse, 290 Federal Plaza, Room 970, Central Islip, New
York 11722 on May 21, 2019 at 10:00 a.m.

PLEASE TAKE FURTHER NOTICE, Objections to the Trustee’s Application
shall be filed as follows: (a) (i) through the Bankruptcy Court’s electronic filing system (in
accordance with Order No. 476), which may be accessed through the Internet at the Bankruptcy
Court’s website: www.nyeb.uscourts.gov, and (ii) in portable document format (PDF) using Adobe
Exchange software for conversion; or (b) if a party is unable to file electronically, such party shall
submit the objection in PDF format on a diskette in an envelope with the case name, case number,
type and title of document, document number of the document to which the objection refers, and the

file name on the outside of the envelope. A hard copy of the objection, whether filed pursuant to

section (a), (b) or (c), as set forth in this paragraph, shall be hand-delivered directly to the Chambers
Case 8-16-08149-las Doc 72 Filed 04/19/19 Entered 04/19/19 12:01:36

of the Honorable Louis A. Scarcella, and a hard copy shall be served upon the Trustee’s counsel,
Weinberg, Gross & Pergament LLP, 400 Garden City Plaza, Suite 403, Garden City, New York
11530, Attention: Mare J. Weingard, Esq., the Office of the United States Trustee, Alfonse M.
D’Amato U.S. Courthouse, 560 Federal Plaza, Central Islip, New York 11722, and filed with the
Clerk of the Bankruptcy Court, with a copy to chambers, on or before May 28, 2019.

PLEASE TAKE FURTHER NOTICE, that in the event anyone wishes to review
the Application, such party may do so by contacting the undersigned.

PLEASE TAKE FURTHER NOTICE, that in the event objections are timely filed,
a hearing will be held on those objections before the Honorable Louis A. Scarcella, United States
Bankruptcy Judge, Alfonse M. D’Amato Courthouse, 290 Federal Plaza, Room 970, Central Islip,
New York 11722 on June 4, 2019 at 10:00 a.m.

Dated: Garden City, New York
April 19, 2019

Weinberg, Gross & Pergament LLP
Attorneys for Marc A. Pergament,
Chapter 7 Trustee of the Estate of
Gershon Barkany

By:  /s/ Mare J. Weingard
Mare J.Weingard
400 Garden City Plaza, Suite 403
Garden City, New York 11530
(516) 877-2424
